Name: Commission Implementing Regulation (EU) NoÃ 991/2011 of 5Ã October 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) NoÃ 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  trade;  animal product;  foodstuff;  Africa
 Date Published: nan

 6.10.2011 EN Official Journal of the European Union L 261/19 COMMISSION IMPLEMENTING REGULATION (EU) No 991/2011 of 5 October 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1) and 24(2) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products, and of consignments of treated stomachs, bladders and intestines, as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4). (2) Decision 2007/777/EC also lays down lists of third countries and parts thereof from which such imports and transit and storage are to be authorised, sets out the model public and animal health certificates, and the rules on the origin and treatments required for those imported products. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (5) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry, hatching eggs, day-old chicks, specified pathogen-free eggs, meat, minced meat and mechanically separated meat of poultry, including ratites and wild game birds, eggs and egg products. That Regulation provides that those commodities are only to be imported into the Union from the third countries, territories, zones or compartments listed in Part 1 of Annex I thereto. (4) Due to recent outbreaks of highly pathogenic avian influenza (HPAI) in South Africa, Decision 2007/777/EC and Regulation (EC) No 798/2008 were amended by Commission Implementing Regulation (EU) No 536/2011 (6), in order to prescribe specific treatments for imports from South Africa of meat products, treated stomachs, bladders and intestines for human consumption obtained from meat of farmed ratites and of biltong/jerky and pasteurised meat products consisting of, or containing meat of farmed feathered game, ratites and wild game birds which are sufficient to eliminate animal health risks linked to these commodities and to prohibit imports of breeding and productive ratites and of day-old chicks, hatching eggs and meat of ratites. from the whole territory of South Africa covered by Regulation (EC) No 798/2008. (5) South Africa has submitted information to the Commission on the control measures taken in relation to the recent HPAI outbreaks. The Commission has evaluated that information and the epidemiological situation following those outbreaks in South Africa. (6) In addition, the Unions Veterinary Emergency Team carried out a mission to South Africa to assess the situation and give recommendations to improve disease control. (7) South Africa has implemented a stamping-out policy in order to control the disease and limit its spread. South Africa is carrying out surveillance activities for avian influenza which appear to meet the requirements laid down in Part II of Annex IV to Regulation (EC) No 798/2008. (8) The positive outcome of the evaluation of the disease situation and the epidemiological investigations carried out by South Africa allow limiting the restrictions on imports of ratite meat into the Union to the disease-affected part of the territory of South Africa, placed under restrictions by South Africa. However, the restrictions on imports of live ratites and their hatching eggs should be maintained for the whole territory of South Africa owing to the higher risk for a possible virus introduction into the Union. (9) With respect to the treatments laid down in Decision 2007/777/EC for imports of certain meat products, treated stomachs, bladders and intestines for human consumption as well as for biltong/jerky and pasteurised meat products, the treatments applied before the occurrence of the HPAI outbreaks should again be applied for those commodities originating from the disease-free part of the territory of South Africa. (10) Part 1 of Annex II to Decision 2007/777/EC lists the territories or parts of territories of third countries to which regionalisation for animal health reasons applies. South Africas entry should be amended to take account of the new disease situation as regards HPAI in that third country and the resulting consequences for the restrictions on imports of affected commodities into the Union. (11) Decision 2007/777/EC and Regulation (EC) No 798/2008 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 798/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) OJ L 312, 30.11.2007, p. 49. (4) OJ L 139, 30.4.2004, p. 55. (5) OJ L 226, 23.8.2008, p. 1. (6) OJ L 147, 2.6.2011, p. 1. ANNEX I Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 1, the entry for South Africa is replaced by the following: South Africa ZA 01/2005 Whole country ZA-1 01/2005 The whole country except: the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, the district of Ingwavuma in the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and the district of Camperdown in the province of KwaZuluNatal. ZA-2 01/2011 The whole country except: the part of the territory within the following boundaries:  to the North: Swart Berg Mountain range,  to the South: Outeniqua Mountain range,  to the East: R339 road linking the Swartberg Mountain range with the Outeniqua Mountain range, from Barandas through Uniondale,  to the West: Gamka Mountains linking the Swartenberg Mountain range with the Gamka river in a southerly direction towards the Outeniqua Mountains. (2) in Part 2, the entry for South Africa is replaced by the following: ZA-0 South Africa (1) Whole country ZA-0 C C C A D D A C C A A D XXX ZA-2 South Africa ZA-2 (1) XXX XXX XXX XXX D A XXX XXX XXX XXX XXX D XXX (3) in Part 3, the entry for South Africa is replaced by the following: ZA South Africa XXX XXX XXX XXX D D A XXX XXX A A D XXX South Africa ZA-1 E E XXX XXX XXX XXX A E XXX A A XXX XXX South Africa ZA-2 XXX XXX XXX XXX E E XXX XXX XXX XXX XXX E XXX ANNEX II In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for South Africa is replaced by the following: ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II HER III ZA-1 Whole country excluding ZA-2 RAT VII 9.10.2011 ZA-2 Part of the territory within the following boundaries:  to the North: Swart Berg Mountain range,  to the South: Outeniqua Mountain range,  to the East: R339 road linking the Swartberg Mountain range with the Outeniqua Mountain range, from Barandas through Uniondale,  to the West: Gamka Mountains linking the Swartenberg Mountain range with the Gamka river in a southerly direction towards the Outeniqua Mountains. RAT VII P2 9.4.2011